Title: To James Madison from William C. C. Claiborne, 8 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 November 1804, New Orleans. “I enclose you a Petition from the Inhabitants of Point Coupeé, which was this day presented to me by two Gentlemen who mentioned that the News from Nacogdoches, was in circulation among the Negroes in that Settlement, and had produced in their opinion that Spirit of insubordination which existed.

“In consequence of the Petition, I have requested Colo. Butler by Letter (No. 1) to detach a Subaltern’s Command to Point Coupeé, and have also made communications to the Marquis of Casa Calvo and to the Several District Commandants of which Nos. 2. 3 & 4 are copies.
“Our Troops here are too few in number to admit of detachments to the various Posts where they would be Serviceable, and I most earnestly advise that the regular Force in Louisiana be augmented with all possible dispatch.
“A Revenue Cutter and a Gun Boat would also be highly useful in this quarter and tend greatly to the Security of the Revenue.”
Adds in a postscript: “I am well aware that the Marquis has no controul over the officers in the Province of Taxus, but my Letters to him will command answers, and it is probable that in them may be discovered the real views of the Spanish Court.”
